In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Rossetti, J.), dated October 17, 1991, which, after a nonjury trial on the issue of liability only, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The claimant Joseph Palmeri was injured when he leaned over a parapet railing on the observation deck at Jones Beach State Park, became dizzy and fell over the edge. The claimant filed a claim against the State alleging, inter alia, negligent construction of the deck and railing. Following a trial solely on the issue of liability, the claim was dismissed.
In order to prevail on the issue of liability, the claimant was required to establish that the State breached its duty to maintain the property in a reasonably safe condition (see generally, Preston v State of New York, 59 NY2d 997; Basso v Miller, 40 NY2d 233). The record supports the trial court’s findings, that (a) the claimant failed to prove by a preponderance of the evidence that the height of the railing created a dangerous condition, and (b) the claimant’s own actions were the proximate cause of his accident.
We have considered the claimant’s remaining contentions and find them to be without merit. Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.